Citation Nr: 1205999	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-42 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  His awards and decorations include the Combat Action Ribbon and the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which increased the evaluation assigned for the Veteran's service-connected PTSD from 10 percent to 50 percent, effective August 22, 2007.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on September 10, 2010, by means of video conferencing equipment with the Veteran in Reno, Nevada, before the undersigned sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the Veteran's claim for further development in July 2011.  Specifically, the Board instructed that the VA Appeals Management Center (AMC) should obtain any outstanding treatment record identified by the Veteran, to specifically include VA outpatient treatment records from the VA Medical Center in North Las Vegas, Nevada, and the treatment records from the Social Security Administration (SSA).  These records were obtained by the AMC and they have been associated with the Veteran's VA claims file.  Accordingly, the Board's July 2011 remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the Veteran is already in receipt of a total disability rating based on individual unemployability due to service-connected disabilities.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a letter dated in August 2007 fully satisfied the duty to notify provisions concerning his claim for an increased evaluation.  The Veteran was informed that evidence was needed showing his service-connected PTSD had increased in severity.  He was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his PTSD and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board notes that the August 2007 VCAA letter also notified the Veteran of how VA determines disability evaluations and effective dates as per the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Since this notice was provided prior to the initial adjudication of the Veteran's claim, there is no error in the timing of such.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  Also, the Veteran's SSA treatment records have been obtained by the AMC and associated with the Veteran's VA claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was afforded VA examinations in connection with the present claim in January 2008 and March 2010.  In this regard, when VA affords an examination or obtains an opinion, there is a duty to ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  The January 2008 VA examination report fails to reflect that the Veteran's VA claims file was present and reviewed prior to the examination.  In some instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The (VA) examiner should have the Veteran's full claims file available for review"), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In the present case, the January 2008 VA examiner was apprised of the relevant medical history of the Veteran as it pertains to his current claim for a higher evaluation for his service-connected PTSD, and the report, which included discussion of the Veteran's current medical regime, is consistent with the remainder of the evidence in the claims file.  As such, the Board finds the January 2008 VA examination is adequate for the purposes of this decision.  Moreover, the Veteran was provided a subsequent VA examination in March 2010, and the report of such reflects that the Veteran's VA claims was available to and reviewed by the VA examiner.  Accordingly, the Board finds that the VA examinations of record are adequate for the purposes of this decision.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).




Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage evaluations represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific evaluations.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Under the provisions for rating psychiatric disorders, a 50 percent disability evaluation requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent evaluation are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent evaluation are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Discussion

Initially, the Board observes that the record demonstrates that, in addition to his service-connected PTSD, the Veteran has been diagnosed with anxiety disorder, not otherwise specified (NOS).  That disorder is not service connected. 

The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

In the present case, the medical evidence of record fails to differentiate between symptomatology associated with the Veteran's PTSD as opposed to that associated with his other diagnosed acquired psychiatric disorder.  Accordingly, there appears to be no practical way of distinguishing such symptoms, and thus, the Board will assume that all of the Veteran's psychiatric symptomatology is attributed to his service-connected PTSD.  

At the January 2008 VA examination, the Veteran specifically denied homicidal and suicidal ideation, obsessive or ritualistic behavior and psychosis.  The Veteran reported experiencing excessive anger over "small things," and he struggled to control a tendency to get violent.  The Veteran reported that he worked in a small room away from others, and he feared that he might kill someone if he got into a "violent confrontation."  The Veteran non-specifically reported that he has been violent during prior confrontations at work.  The Veteran indicated that he had an extensive history of alcohol and substance abuse which were both in remission.  The Veteran stated that he had not been "in a relationship" in twelve years, and he was previously married four times to four different women; each prior marriage ended in divorce.  The Veteran reported that he had one daughter from his first wife, but he did not maintain contact with her.  The Veteran lived alone and reported that he didn't participate in social activities like going to church, movies, restaurants or community events.  When he did find himself in public situations, he preferred to sit in areas which were away from others.  The Veteran reported experiencing difficulty sleeping, and reported getting only 3 - 5 hours of sleep per night.  

Upon mental status evaluation, the Veteran did not demonstrate impairment of thought processes, communication, mood, thought content, short- or long-term memory, impulse control, comprehension, insight, judgment perception, coordination or maintaining basic activities of daily living.  He was neatly and casually dressed with good hygiene and grooming.  The VA examiner reported that the Veteran's mood, eye contact, and speech were appropriate.  The Veteran was oriented to time, place and person, and he described his mood as optimistic and positive.  The Veteran exhibited intrusive recollections, nightmare, hypervigilence, an exaggerated startle response, avoidance, isolation and difficulty with concentration.  The Veteran was diagnosed with PTSD with associated alcohol and polysubstance abuse, both in remission, and a GAF score of 45 was assigned due to his service-connected PTSD.  

The Veteran was afforded a second VA examination in connection with his claim in March 2010.  At that time he specifically denied delusions, hallucinations, suicidal ideation, obsessive or ritualistic behaviors or depression.  It was noted that the Veteran was oriented to time, place and person with good eye contact and hygiene.  There was no evidence of inappropriate behavior, impulse control deficiencies, an inability to perform activities of daily living.  The Veteran endorsed experiencing panic attacks, homicidal thoughts without actions, sleep impairment, isolation, impaired judgment, avoidance, an exaggerated startle response, hypervigilence, anxiety and irritability, to specifically include episodes of road rage.  

It was noted that he continued to have difficulty maintain social and familial relationships, and since he left his last employment in March 2008, he has experienced significant stress due to his unemployment.  His mood was described as dysphoric and anxious.  The Veteran was diagnosed with chronic PTSD with associated alcohol and drug dependence, both in full remission.  A GAF score of 40 was assigned.  

The Veteran's VA outpatient treatment records dated from February 2008 to July 2011, to include records associated with the Veteran's participation and completion of a 16-week VA outpatient PTSD psychoeducational group treatment program, reflect continued reports of insomnia, isolation, avoidance, anxiety, hypervigilence, an exaggerated startle response and irritability without violence or suicidal ideation.  The Veteran demonstrated a euthymic mood, full and appropriate affect and adequate judgment and insight.  There were instances of pressured and circumstantial speech.  The Veteran specifically denied paranoia, delusions, hallucinations and suicidal ideation.  He failed to demonstrate impairment of thought processes, insight or memory.  It was noted that the Veteran resigned from his occupation in March 2008 and experienced increased anxiety due to finding a new job.  All assigned GAF scores ranged from 50 to 60. 

Review of the Veteran's SSA records reflects that disability compensation has been granted since March 24, 2008, due to "anxiety-related disorders."  Private psychological evaluations dated in November 2009 from W.A.L., M.D. and K.M., Ph.D., as well as a December 2009 report from P.R., Ph.D., reflect the Veteran's continued complaints of avoidance, hypervigilence, an exaggerated startle response, memory impairment, depressed mood and intrusive recollections.  More specifically, in the December 2009 report, P.R., Ph.D., reported that the Veteran's service-connected PTSD manifested in moderate impairment and assigned a GAF score of 60.  

Also, the Veteran's friend, J.K., submitted a March 2010 statement in which he detailed witnessing the Veteran's PTSD symptomatology, to specifically include isolation, avoidance and memory impairment.  It was noted that the Veteran was able to engage in riding motorcycles and dirt bikes on occasion.  

In support of his claim, the Veteran has submitted statements in September 2009, December 2009 and October 2011 which assert that his service-connected PTSD manifests in hyperarousal, isolation, avoidance, sleep impairment and agitation, to include episodes of "road rage."  These statements are congruent with his testimony at the September 2010 VA hearing.  

Concerning the Veteran's statements and testimony concerning his PTSD symptomatology, the Veteran is competent to describe his observations concerning his PTSD symptomatology.  Moreover, concerning the statements from the Veteran's friend, J.K., the Board notes that such lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2011).  The Board concludes that J.K. is also competent to convey the Veteran's demonstrated PTSD symptomatology.  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence.  In the present case, the lay statements emanating from the Veteran and J.K., describing the Veteran's PTSD symptomatology, appear to be congruent with the medical evidence of record.  As such, the lay statements offered by the Veteran and J.K. are considered to be credible.  

The Board has reviewed the evidence of record, recounted above, and finds that the evidence supports assignment of a 70 percent evaluation for the Veteran's PTSD, but not more, for the entirety of the appeal.  

The January 2008 VA examiner assigned a GAF score of 45.  At times, the Veteran's treating psychiatrists assigned GAF scores of 50.  The Board finds that the Veteran's overall symptomatology is consistent with the type of impairment contemplated by GAF scores ranging from 41 to 50, namely serious symptoms such as suicidal ideation and no friends.  The Veteran reports episodes of homicidal ideation which have clearly impacted his employment.  As such, the Board finds his PTSD symptomatology is consistent with that contemplated by a 70 percent rating.  

With respect to a rating higher than 70 percent, although the March 2010 VA examiner assigned a GAF score of 40, which is reflective of impairment in reality testing or communication, or major impairment in several areas, the Veteran did not report or display symptoms consistent with that GAF score.  More importantly, every other GAF score has been higher than 40, and have been more consistent with his presentation.  The Board finds that the GAF score assigned in March 2010 is not reflective of an increase in the level of severity of the PTSD, but rather was an anomalous assessment of the Veteran's impairment.  The Board finds that the other GAF scores are more reflective of the Veteran's overall level of impairment, and are of greater probative value, given the relative consistency amongst the clinicians and examiners, and given the Veteran's actual presentation.  

In assigning an evaluation, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  See Mauerhan, supra.  The Board notes that the Veteran did not endorse all or nearly all of the symptoms typically associated with a 100 percent evaluation.  There was no evidence showing, for example, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation.  In fact, the Veteran typically denied those symptoms.  Nor do the symptoms the Veteran does exhibit or report fall into the category of those examples consistent with a 100 percent evaluation.  In other words, the Veteran's PTSD is not productive of total occupational and social impairment.

The Board acknowledges that the Veteran experiences isolation and has experienced difficulty in maintaining employment.  With respect to isolation, he clearly maintains friendships, and engages in activities outside his residence.  His situation is not consistent with total social impairment.

As to his employment, although he was found disabled by the SSA, the SSA's determination is not binding on VA.  Rather, the determination is evidence to be considered in conjunction with the other evidence of record.  The Veteran reports that he resigned from his last position, and does not allege that he was terminated on account of any psychiatric symptoms.  Moreover, the record as a whole does not suggest that his PTSD has prevented him from obtaining or maintaining employment.  His VA examiners have not indicated that his PTSD does in fact render him totally impaired, occupationally, on account of PTSD.  The Board finds that the evidence as a whole does not demonstrate total occupational and social impairment due in part or in whole to PTSD.

In sum, the evidence does not support assignment of a 100 percent rating for PTSD.

The Board has also considered an extraschedular evaluation in connection with the Veteran's claim for an increased evaluation for service-connected PTSD.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

Concerning the first prong under Thun, the Board concludes that the schedular criteria are adequate for evaluating the Veteran's service-connected PTSD.  In fact, the criteria for a 100 percent rating specifically contemplate total occupational and social impairment.  The schedular criteria clearly contemplate the Veteran's claimed manifestations.  Further inquiry into extraschedular consideration is moot.  

Finally, the Board finds that the evidence supports assignment of a 70 percent evaluation, but not higher, for the entire period of this appeal.






(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to a 70 percent rating for service-connected PTSD is granted, subject to the regulations governing the provision of monetary benefits.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


